Citation Nr: 1137009	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to increased ratings for eczema, rated as 10 percent disabling prior to October 6, 2008, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1989, from May 1994 to July 1994, from February 2004 to May 2004, from July 2005 to October 2005, and from December 2007 to February 2008.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from August 2006, July 2008, and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned in Waco, Texas; a transcript of that hearing is of record.

The Veteran essentially contends that he has a chronic respiratory disability that is due to service.  He has characterized this as COPD.  While VA examinations of record have found no evidence of COPD, pulmonary function tests have shown mild impairment associated with an obstructive pattern.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Board has characterized this issue as noted on the title page.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a respiratory disorder to include COPD; a right shoulder disability; a left shoulder disability; and hypertension, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in August 2006 denied entitlement to service connection for COPD.  After perfecting his appeal, the Veteran in November 2007 withdrew his appeal with respect to that issue and the decision became final.

2.  Evidence received since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder to include COPD, is not cumulative and redundant, and by itself or in connection with the evidence previously of record raises a reasonable possibility of substantiating the claim.

3.  The Veteran's currently diagnosed GERD is causally related to his active duty service.

4.  The Veteran's currently diagnosed hemorrhoids are causally related to his active duty service.

5.  Prior to October 6, 2008, the Veteran's service-connected eczema did not involve 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas affected; it was not treated with a systemic therapy such as a corticosteroid or an immunosuppressive drug; and it did not result in scarring or disfigurement of the head, neck, or face.  

6.  Since October 6, 2008, the Veteran's service-connected eczema did not involve more than 40 percent of the entire body, or more than 40 percent of the exposed areas affected; it was not treated with a systemic therapy such as a corticosteroid or an immunosuppressive drug; and it did not result in scarring or disfigurement of the head, neck, or face.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a respiratory disorder to include COPD has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The Veteran's GERD was incurred during his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The Veteran's hemorrhoids were incurred during his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for an evaluation greater than 10 percent for eczema prior to October 6, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).  

5.  The criteria for an evaluation greater than 30 percent for eczema since October 6, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issues of entitlement to service connection for GERD and hemorrhoids, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The duty to notify and assist has been met to the extent necessary to reopen the claim for service connection for a respiratory disorder to include COPD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez- Flores, 22 Vet. App. at 49.

In a January 2010 letter, the RO stated that to establish entitlement to an increased evaluation for his service- connected eczema, the evidence must show that his condition "ha[d] increased in severity."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The March 2010 rating decision explained the criteria for the next higher disability rating available for the service connected disability under the applicable diagnostic code.  The August 2010 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected disability and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

VA has obtained available service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony.  All known and available records relevant to the issues decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

New and Material Evidence

The Veteran seeks service connection for a respiratory disorder to include COPD.  A claim for service connection for COPD was previously considered and denied by the RO in August 2006.  The Veteran submitted a notice of disagreement in August 2006 and a substantive appeal in April 2007.  In November 2007, the Veteran submitted a written request to withdraw his appeal with respect to the COPD issue.

VA regulations provide that withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely if the appeal withdrawn have never been filed.  38 C.F.R. § 20.204(c) (2010).  The Veteran did not submit a timely notice of disagreement after the withdrawal of his claim, and the August 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The claim was denied because the RO determined that the record did not contain a diagnosis of COPD.

At the time of the August 2006 rating decision that denied service connection for COPD, the evidence of record included service treatment records, which included pulmonary function studies in June 1989 that showed reduced lung capacity, and a VA examination report dated in May 2006 that found no clinical evidence of COPD and no symptoms.

Subsequently, the Veteran has submitted his own statements and hearing testimony describing his respiratory symptoms during service, and a VA examination dated in October 2009 noted pulmonary function tests showing an obstructive pattern and mild impairment.  

The evidence submitted subsequent to the August 2006 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim now includes a respiratory disorder beyond COPD, and the record shows current findings of possible lung impairment reflected in the recent pulmonary function studies.  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, this would therefore relate to the unestablished elements of an inservice incurrence and a possible nexus to service which are necessary to substantiate the Veteran's claim.

The additional evidence received since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a respiratory disorder to include COPD is reopened.  The reopened claim will be addressed in the REMAND section below.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

The Board must assess the credibility and weight of all the evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

GERD

The Veteran testified that his GERD symptoms began during service in Kuwait in 2004.  He reported that he used over-the-counter Prilosec at that time for control of these symptoms.  The Veteran further testified that he was prescribed Aciphex for GERD in 2006; the record contains a prescription profile of the Veteran that shows that he filled a prescription for Aciphex in October 2006.  

VA examinations in May 2008 and February 2010 included diagnoses of GERD.  The May 2008 VA examination report noted that the Veteran currently treated his GERD symptoms with Omeprazole, and the February 2010 examination report noted that he used Prilosec. 

The Board finds that the Veteran's report of GERD symptoms beginning during a period of service in 2004 has been consistent throughout his appeal and is credible.  His report of continuity of symptomatology following service is likewise credible and is supported by the documented prescription for Aciphex in 2006 and the diagnoses of GERD on VA examinations in 2008 and 2010.  Although it was not until after service that a diagnosis was established, the same in-service symptoms of this chronic disorder are associated with the current findings.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Under these circumstances, service connection for GERD is warranted.

Hemorrhoids

The Veteran has reported that he had hemorrhoid symptoms following a 30-hour flight from Afghanistan on a C-130 aircraft in February 2008.  He was separated from service on February 16, 2008, and the RO has determined that the service treatment records from this final period of active duty are not available.  A private treatment record dated February 26, 2008, notes that the Veteran was seen with complaints of blood in his stool and hemorrhoids were diagnosed.  

A January 2009 treatment record also notes hemorrhoids.  A VA examination in October 2009 noted the Veteran's complaint of a hemorrhoid that occasionally itches and bleeds.  The Veteran reported that he used hemorrhoid cream during flare-ups.  Rectal examination showed no evidence of hemorrhoids at that time.

Hemorrhoids were diagnosed 10 days after the Veteran separated from a period of service for which no service treatment records are available, and the record contains a further postservice diagnosis of hemorrhoids.  Thus, even in the absence of a finding of hemorrhoids on the October 2009 VA examination, the Board finds that service connection for hemorrhoids is warranted.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

Increased Ratings- Eczema

Service connection for eczema was granted in a November 2006 rating decision.  A 10 percent rating was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran filed his claim for an increased rating in August 2008, and the claim was denied in the March 2010 rating decision on appeal.  Subsequently, a January 2011 rating decision increased the evaluation to 30 percent, from October 6, 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO evaluated the Veteran's eczema pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this Code when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected, or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating was in order.  When there is evidence that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is in order.  Disability may also be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

On VA examination in May 2006, the Veteran reported that he treated his eczema with topical steroids.  Examination showed eczematous eruption on the outer ear canals with peeling; granulomatous lesion of the left lower extremity; and flaking and irritation of the eyelids without scalp involvement.  The diagnosis was rash of uncertain etiology, involving ears, eyelids, lower legs, elbows.

On VA examination in May 2008, the Veteran reported that he used various creams and topical medications for his skin problems.  He reported that his rash was present all the time on his cheeks, external ears, ear canals, armpits, and groin.  The Veteran reported that the rash peeled easily but there were no systemic effects.  Examination showed rosacea on both cheeks and the top of the nose.  There was a dry, scaly rash that was slightly peeling on both earlobes and inside the ears.  There was no evidence of infection, pus, or drainage, and no pustules, scarring, or disfigurement was present.  There was no evidence of rash under the armpits or in the groin area.  The examiner stated that less than one percent of the total body and less than one percent of exposed body was affected by eczema of the ears, and that less than one percent of the total body and less than one percent of exposed body was affected by rosacea of the cheeks and nose area.

An October 6, 2008, treatment record noted that the Veteran had erythematous scaly plaques of the scalp and seborrheic dermatitis of the ears.  His skin conditions were treated with topical creams.

A November 2008 treatment record noted the Veteran's seborrheic dermatitis/psoriasis was likely to be chronic and to require intermittent topical steroid treatment.

On VA examination in February 2010, the Veteran reported seborrheic dermatitis involving the face, scalp, external ears, and either side of the nose.  He used a special shampoo and topical creams on the face and scalp and a topical steroid on the ears and on an area on the posterior scalp.  Examination showed slight scaling on either side of the nose; actinic damage to the cheeks with prominence of small blood vessels and erythema of the skin due to the sun; one scaly patch on the scalp posteriorly and in both external ears; and scaling on the ear bowls and chronic inflammation involving the distal external auditory canals.  There was no drainage, discharge, or erythema of the ear canals.  There were no lesions of the arms, chest, back, or torso other than a few areas of folliculitis.  There were no skin abnormalities of the genitals.  The lower extremities showed one patch of scaling pinkish skin on the left leg.  The diagnosis was seborrheic dermatitis involving the face, scalp, external ears, complicated by chronic external otitis each ear.  Five percent of total skin and 10 percent of exposed skin were involved.  Additionally, atopic dermatitis of the legs and body involved five percent of total skin and zero percent of exposed skin.

Prior to October 6, 2008

The Board acknowledges the Veteran's complaints related to his service-connected eczema.  The objective evidence, however, preponderates against finding that the disorder involved either 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected.  Additionally, the Veteran has not treated the condition with systemic therapy at any time during the appeals period.  Rather, it has been treated with topical corticosteroid cream or other lotions, creams, or shampoos.  This does not meet the criteria for "systemic" therapy under the diagnostic code as the medication is topical and not injected or taken orally.  See 38 C.F.R. § 4.118, DC 7806.  The Board finds no basis for evaluating the disorder under the rating criteria pertaining to disfigurement of the head, neck, or face, or scars, and the currently assigned rating adequately reflects the associated level of impairment.  

Eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code [DC] 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.   DC 7800 provides a 10 percent rating for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.   A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. Id. Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one- quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

The Board has considered whether the above Diagnostic Code is applicable; however the evidence clearly shows that the Veteran's predominant disability is eczema, which is specifically contemplated in Diagnostic Code 7806.  Although it is recognized that there is eczema affecting the ears and eyelids during this timeframe, the extent is not shown to be such of gross distortion or asymmetry so as to justify a higher rating under DC 7800.   

Hence, entitlement to an evaluation greater than 10 percent prior to October 6, 2008, is denied.  

Since October 6, 2008

The objective evidence since October 6, 2008, preponderates against finding that the Veteran's eczema involved more than 40 percent of the entire body or more than 40 percent of the exposed areas affected.  Nor has the Veteran treated the condition with systemic therapy at any time during the appeals period.  Rather, it has again been treated with topical corticosteroid cream or other lotions, creams, or shampoos.  The Board again finds no basis for evaluating the disorder under the rating criteria pertaining to disfigurement of the head, neck, or face, or scars, and the currently assigned rating adequately reflects the associated level of impairment.  

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's skin disabilities are fully contemplated by the applicable rating criteria.  The multiple diagnostic codes list extensive symptomatology, and many of these symptoms correspond to those experienced by the Veteran as shown above.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, in the instant case, there is no indication that the skin disorder prevents employment.  Under these circumstances, the Board finds that no action is required with regard to the TDIU claim.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a respiratory disorder, to include COPD, is reopened and the appeal is granted to this extent only.

Service connection for GERD is granted.

Service connection for hemorrhoids is granted.

Increased ratings for eczema, rated as 10 percent disabling prior to October 6, 2008, and as 30 percent disabling from that date, are denied.


REMAND

The Veteran contends that he has a chronic respiratory disorder that is related to service.  Pulmonary function testing during service in June 1989 showed decreased lung capacity.  VA examination in October 2009 found no evidence of COPD; however, pulmonary function tests showed an obstructive pattern with mild impairment.  Given that pulmonary function testing both during service and currently has shown impairment, a current examination is necessary in order to ascertain what lung disability, if any, is present, and whether it is related to the Veteran's periods of service.  In this regard, the Board also notes that the Veteran is a Persian Gulf veteran, and that under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i) (2010).  

The Veteran also contends that he has right and left shoulder disabilities that had their onset during service.  A December 1990 private treatment record noted that the Veteran reported injuring his shoulders in February 1989 while bench pressing.  The examiner believed he had probable tears of the bilateral pectoralis major muscles.  A June 1995 private physician's report noted that the Veteran felt a pop in his right shoulder while weightlifting in September 1994.  Impingement of the right shoulder secondary to weightlifting was noted.  The Veteran underwent right shoulder surgery in September 1995; a rotator cuff tear was noted at that time.  In March 2005, the Veteran was seen with complaints of pain and reduced motion in his left shoulder.  A May 2006 VA examiner noted that the Veteran's right shoulder injury occurred during active service, describing the onset as 1990.  The Board notes that the Veteran was not on active duty in 1990; however, the 1990 treatment report refers to an injury in 1989 when the Veteran was on active duty.  Given that the record also demonstrates that the Veteran reported a right shoulder injury in 1994 (when not on active duty) another examination is necessary in order to determine the current nature of any right shoulder disability and whether it is likely related to an inservice injury.  Additionally, examination of the left shoulder is necessary in order to determine whether a current disability if present is related to an inservice injury.

Finally, the Veteran contends that he has hypertension that began during service or was manifested to a compensable degree within one year of his separation from a period of active service.  The record includes the following blood pressure readings:  153/80 in September 1994; 164/84 in October 1994; 134/90 in October 2005; and 145/125, 140/100, and 144/100 in October 2006.  A VA examiner in March 2008 determined that there was not enough evidence of record to make a diagnosis of hypertension during the Veteran's periods of service.  However, review of the examiner's opinion indicates that he did not apparently note the October 2006 blood pressure readings noted above.  Another examination is necessary with an opinion after full review of the record as to when essential hypertension is first shown.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed respiratory condition(s) found to be present.  The claims folder and a copy of this remand should be provided for review by the examiner. 

The examiner should discuss the Veteran's reports regarding the onset and continuity of pertinent symptoms and describe the evidence of all such symptomatology.  Consideration shall be given to whether any symptomatology is associated with an undiagnosed illness or medically unexplained chronic multisymptom illness. All indicated studies deemed necessary shall be performed, and all findings, shall be reported in detail.

For each respiratory disorder or disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder or disability is related to the Veteran's service.  
If a respiratory disorder is not attributed to a known clinical diagnosis, the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner(s) should so state.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  A complete rationale must be provided for all opinions rendered.  

2.  The RO/AMC should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of any current right and left shoulder pathology.  The claims folder and a copy of this remand should be provided for review by the examiner. 

The examiner should discuss the Veteran's reports regarding the onset and continuity of pertinent symptoms and describe the evidence of all such symptomatology.  All indicated studies deemed necessary shall be performed, and all findings, shall be reported in detail.

For all current right or left shoulder disorder or disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder or disability is related to the Veteran's service.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  A complete rationale must be provided for all opinions rendered.  

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination in order to determine the nature and likely etiology of any current hypertension.  The claims folder and a copy of this remand should be provided for review by the examiner. 

The examiner shall opine as to when the record demonstrates that essential hypertension is first shown.  

If hypertension is shown after service, the examiner should provide an opinion as to whether it is at least as likely as not that the hypertension is causally related to service.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  A complete rationale must be provided for all opinions rendered.  

4.  After completing the requested actions, and any additional notification and development deemed warranted, the RO/AMC should readjudicate the Veteran's claims of entitlement to service connection for a respiratory disorder, right shoulder disability, left shoulder disability, and hypertension, in light of all the evidence of 
record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


